
	
		I
		112th CONGRESS
		1st Session
		H. R. 2319
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Rules,
			 Ways and Means,
			 Appropriations, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To cap noninterest Federal spending as a percentage of
		  full employment GDP, to require that budgets and budget resolutions adhere to
		  these caps, to enforce these caps, to increase financial transparency for
		  mandatory programs, to provide for a line-item adjustment, to require the
		  parings of significant spending increases and adjustments to the debt ceiling,
		  and to provide for a Federal Sunset commission to assist Congress in
		  eliminating Federal agencies and programs that no longer serve a public need or
		  reforming those that are inefficient or ineffective in serving a public need,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Maximizing America’s Prosperity
			 Act of 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Statutory cap on total Federal spending
					Sec. 101. Total spending limits.
					Sec. 102. Allocation for emergencies.
					Sec. 103. Reports and orders.
					Sec. 104. Spending reduction orders.
					Title II—Fiscally responsible budget
					Sec. 201. President’s budget submissions to
				Congress.
					Sec. 202. Concurrent resolutions on the budget.
					Title III—Legislative Line Item Reduction Act of 2011
					Sec. 301. Short title.
					Sec. 302. Legislative line item reduction.
					Title IV—Permanent continuing resolution
					Sec. 401. Automatic continuing appropriations.
					Title V—Transparency
					Sec. 501. Inclusion in annual social security account statement
				of estimated present value of taxes and benefits for Social Security and
				Medicare and projected deficit as a percent of lifetime earnings.
					Title VI—Debt impact
					Sec. 601. CBO spending and revenue estimates.
					Title VII—Federal sunset
					Sec. 701. Short title.
					Sec. 702. Review and abolishment of Federal
				agencies.
					Sec. 703. Establishment of Commission.
					Sec. 704. Review of efficiency and need for Federal
				agencies.
					Sec. 705. Criteria for review.
					Sec. 706. Oversight by Commission.
					Sec. 707. Disposition of agency affairs.
					Sec. 708. Program inventory.
					Sec. 709. Expedited consideration of schedule for
				review.
					Sec. 710. Definitions.
					Sec. 711. Offset of amounts appropriated.
					Title VIII—Severability
					Sec. 801. Severability.
				
			2.FindingsThe Congress finds the following:
			(1)Excessive Federal
			 spending relative to the size of the U.S. economy as measured by gross domestic
			 product (GDP) has created large, persistent budget deficits and an
			 unsustainable increase in Federal debt.
			(2)The current level
			 of Federal spending as a percentage of GDP is well above both its post-World
			 War II average and the level found by most economists to maximize economic
			 growth. According to the nonpartisan Congressional Budget Office, if current
			 policies are not changed, Federal spending as a percentage of GDP will explode
			 to 35 percent of GDP by fiscal year 2035.
			(3)A
			 legislative spending cap is the most effective means of controlling excessive
			 Federal spending.
			(4)(A)Congress can directly control discretionary
			 and mandatory spending through legislative changes, but Congress cannot
			 directly control interest spending.
				(B)The Federal Reserve should conduct monetary
			 policy independently from fiscal policy with the goal of maintaining long-term
			 price stability. Thus, using total spending instead of noninterest spending as
			 the basis of the cap may create undue pressure on the Federal Reserve to pursue
			 an overly accommodative monetary policy for too long in order to maintain low
			 interest rates to help Congress keep total spending within its spending cap. If
			 the Federal Reserve were to succumb to this pressure, the United States would
			 suffer from greater price inflation and a declining foreign exchange value of
			 the U.S. dollar.
				(C)Therefore, the spending cap should be based
			 on noninterest spending.
				(5)A cap on noninterest spending should be
			 relative to the size of the economy. However, using actual or projected GDP as
			 the denominator would make the spending cap, and thus Federal spending,
			 susceptible to fluctuations in the economic cycle. Hence, using an alternative
			 measurement such as full employment GDP would allow for greater stability in
			 Federal spending through the economic cycle.
			(6)To adhere to spending caps, Congress needs
			 additional tools to balance the special interest demands for additional
			 spending with the broader public interest for spending restraint.
			IStatutory cap on
			 total Federal spending
			101.Total spending
			 limits
				(a)Total Spending
			 LimitsAfter section 252 of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, add the
			 following new section:
					
						252A.Total spending
				limits
							(a)Projections
								(1)OMB
				reportOMB shall prepare a report comparing projected total
				spending under section 257 and the total spending limits in subsection (c), and
				include such report in the budget as submitted by the President annually under
				section 1105(a) of title 31, United States Code.
								(2)CBO
				reportCBO shall prepare a report comparing projected total
				spending under section 257 and the total spending limits in subsection (c) and
				include such report in the CBO annual baseline and reestimate of the
				President’s budget.
								(3)Inclusion in
				spending reduction ordersReports prepared pursuant to this
				subsection shall be included in the spending reduction report.
								(b)Spending
				Reduction OrderA spending reduction order shall be implemented
				using the procedures set forth in section 256.
							(c)Fiscal Years of
				the Total Spending PeriodThe
				fiscal years within the total spending period shall be as follows:
								(1)Fiscal year 2013: 19.0 percent of full
				employment GDP.
								(2)Fiscal year 2014: 18.0 percent of full
				employment GDP.
								(3)Fiscal year 2015: 17.4 percent of full
				employment GDP.
								(4)Fiscal year 2016: 17.2 percent of full
				employment GDP.
								(5)Fiscal year 2017: 17.0 percent of full
				employment GDP.
								(6)Fiscal year 2018: 16.8 percent of full
				employment GDP.
								(7)Fiscal year 2019: 16.7 percent of full
				employment GDP.
								(8)Fiscal year 2020: 16.6 percent of full
				employment GDP.
								(9)Fiscal year 2021 and subsequent fiscal
				years: 16.5 percent of full employment GDP.
								(d)Reduction for
				unfunded Federal mandatesThe amount determined under subsection
				(c) with respect to each fiscal year shall be reduced by an amount equal to the
				amount of the unfunded direct costs with respect to such fiscal year of Federal
				mandates (as such terms are defined under section 421) enacted after the date
				of the enactment of this section. Such amount shall not be treated as being
				less than zero with respect to any fiscal
				year.
							.
				(b)DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by adding at the end
			 the following new paragraphs:
					
						(11)The term
				total spending means all outlays of the Government including those
				from off-budget entities and budget authority and outlays flowing therefrom, as
				applicable, designated as emergencies, and excluding net interest.
						(12)The term
				total spending limit means the maximum permissible total spending
				of the Government set forth as a percentage of estimated full employment
				GDP.
						(13)The term full employment GDP
				has the same meaning as the term potential GDP used by the Congressional Budget
				Office, which is the gross domestic product that would occur if the economy
				were at full employment, not exceeding the employment level at which inflation
				would occur
				.
						.
				(c)Conforming
			 AmendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 252A the following new
			 item:
					
						
							Sec. 252A. Total spending
				limits.
						
						.
				102.Allocation for
			 emergencies
				(a)Section 302(a) of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new paragraph:
					
						(6)Allocation to
				the Committees on Appropriations for emergenciesOf the amounts of new budget authority and
				outlays allocated to the Committees on Appropriations for the first fiscal year
				of the concurrent resolution on the budget, 1 percent shall be set aside for
				emergencies and may be used for no other
				purpose.
						.
				(b)Section
			 1105(a)(14) of title 31, United States Code, is amended by inserting ,
			 including an amount for emergency spending not less than 1 percent of all
			 discretionary spending for that year before the period.
				103.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
				
					254.Reports and
				orders
						(a)Timetable
							
								
									
										Date:Action to be completed:
										
										5 days
						before the President’s budget submissionCBO sequestration preview
						report.
										
										President’s budget submissionOMB sequestration preview
						report.
										
										August
						10CBO
						sequestration update report.
										
										August
						20OMB
						sequestration update report.
										
										10 days
						after end of sessionCBO sequestration final
						report.
										
										15 days
						after end of sessionOMB sequestration final report;
						Presidential order.
										
									
								
							
						(b)Submission and
				Availability of ReportsEach
				report required by this section shall be submitted to the Committees on the
				Budget of the House of Representatives and the Senate. On the following day a
				notice of the report shall be printed in the Federal Register.
						(c)Sequestration
				Preview Report
							(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a preview report regarding discretionary limits and total spending
				limits, with sequestration based on laws enacted through those dates.
							(2)Total spending
				limit sequestration reportThe preview reports shall set forth
				for the budget year estimates for the following:
								(A)The total spending
				limit.
								(B)The estimated
				total spending amount.
								(C)The full
				employment GDP, as derived by OMB from the most recent report of the
				Congressional Budget Office entitled The Budget and Economic
				Outlook.
								(D)The amount of
				reductions required under section 252A.
								(3)Explanation of
				differencesThe OMB reports shall explain the differences between
				OMB and CBO estimates for each item set forth in this subsection.
							(d)Sequestration
				Update ReportOn the dates specified in subsection (a), OMB and
				CBO shall issue a sequestration update report, reflecting laws enacted through
				those dates, containing all of the information required in the sequestration
				preview report.
						(e)Sequestration
				Final Report
							(1)Reporting
				requirementOn the dates
				specified in subsection (a), OMB and CBO shall issue a sequestration final
				report, reflecting laws enacted through those dates, containing all of the
				information required in the sequestration preview report.
							(2)Presidential
				orderOn the date specified
				in subsection (a), if in its sequestration final report OMB estimates that any
				sequestration is required, the President shall issue an order fully
				implementing without change all sequestrations required by the OMB calculations
				set forth in that report. This order shall be effective on issuance.
							(f)GAO Compliance
				ReportUpon request of the Committee on the Budget of the House
				of Representatives or the Senate, the Comptroller General shall submit to the
				Congress and the President a report on—
							(1)the extent to
				which each order issued by the President under this section complies with all
				of the requirements contained in this part, either certifying that the order
				fully and accurately complies with such requirements or indicating the respects
				in which it does not; and
							(2)the extent to
				which each report issued by OMB or CBO under this section complies with all of
				the requirements contained in this part, either certifying that the report
				fully and accurately complies with such requirements or indicating the respects
				in which it does not.
							(g)Economic and
				Technical AssumptionsIn all reports required by this section,
				OMB shall use the same economic and technical assumptions as used in the most
				recent budget submitted by the President under section 1105(a) of title 31,
				United States
				Code
						.
			104.Spending
			 reduction orders
				(a)In
			 GeneralSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
					
						256.Spending
				reduction order
							(a)General
				Rules
								(1)Calculation of
				spending reduction percentageOMB shall include in its final
				spending sequestration report a requirement that each nonexempt spending
				account shall be reduced by an amount of budget authority calculated by
				multiplying the baseline level of budgetary resources in that account at that
				time by the uniform percentage necessary to reduce outlays sufficient to
				eliminate an excess spending amount.
								(2)ExemptionsThe
				following shall be exempt from reduction under any order issued under this
				part:
									(A)Payments for net
				interest.
									(B)Obligated balances
				of budget authority carried over from prior fiscal years.
									(C)Any obligations of
				the Federal Government required to be paid under the United States Constitution
				or legally contractual obligations.
									(D)Intragovernmental
				transfers.
									(3)Reduction
				limitation(A)No discretionary budget
				account shall be subject to a spending reduction of more than ten percent of
				its budgetary resources.
									(B)No direct spending program shall be
				subject to a spending reduction which exceeds the elimination of the entire
				automatic spending increase for that program for the fiscal year to which the
				applicable sequestration applies.
									(C)Notwithstanding subparagraph (A) or
				(B), a spending reduction of 100 percent shall occur for any existing program
				that is not operative on the applicable final spending sequestration
				report.
									(4)ApplicationOnce
				issued, a spending reduction shall be applied to nonexempt programs as
				follows:
									(A)Budgetary
				resources subject to a spending reduction to any discretionary account shall be
				permanently canceled.
									(B)The same
				percentage spending reduction shall apply to all programs, projects, and
				activities within a budget account (with programs, projects, and activities as
				delineated in the appropriation Act or accompanying report for the relevant
				fiscal year covering that account, or for accounts not included in
				appropriation Acts, as delineated in the most recently submitted President's
				budget).
									(C)Administrative
				regulations implementing a spending reduction shall be made within 120 days of
				the issue of a spending reduction order.
									(b)Emergencies(1)No funding shall be
				subject to sequestration or counted for purposes of calculating a sequester if
				it is designated for an emergency program under this section and so designated
				by the President.
								(2)Congress shall not designate a program an
				emergency program unless such designation is agreed to in accordance with the
				requirements of paragraph (1) of clause 1 of rule XV of the Rules of the House
				of
				Representatives.
								.
				(b)Technical and
			 Conforming Amendments
					(1)RepealsSections
			 255 and 275 of the Balanced Budget and Emergency Deficit Control Act of 1985
			 are repealed.
					(2)Conforming
			 amendmentThe item relating to section 256 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
						
							
								Sec. 256. Spending reduction
				order.
							
							.
					IIFiscally
			 responsible budget
			201.President’s
			 budget submissions to CongressSection 1105 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(i)(1)The budget transmitted
				pursuant to subsection (a) shall be in compliance with the statutory cap on
				total Federal spending set forth in the Maximizing America’s Prosperity Act of
				2011.
						(2)Any budget transmitted pursuant to
				subsection (a) or paragraph (1) for a fiscal year shall include the
				following:
							(A)A
				plan to ensure that the OASDI and HI trust funds will not be exhausted during
				the 75-year projection period and that the trust fund ratios will not be
				declining at the end of such period if the report from the Actuaries indicate a
				shortfall in the trust funds.
							(B)A prioritization of non-exempt
				spending (as described in section 256(a)(2) of the Balanced Budget and
				Emergency Deficit Control Act of 1985), by ranking all programs, projects, and
				activities of the Government in five categories from the—
								(i)most essential to
								(ii)essential to
								(iii)somewhat essential to
								(iv)less essential to
								(v)least essential,
								with
				not less than 12 percent of total non-exempt spending falling into any one
				category.For
				purposes of subparagraph (A), the term OASDI trust fund ratio has
				the meaning provided in section 201(l)(3)(B)(iii) of the Social Security Act
				and the term Hospital Insurance Trust Fund ratio has the meaning
				provided in section 201(l)(5)(B) of such Act, and such budget shall facilitate
				the
				plan..
			202.Concurrent
			 resolutions on the budget
				(a)In
			 generalSection 312 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
					
						(g)Statutory cap on
				total Federal spending point of orderIt shall not be in order in the House of
				Representatives or the Senate to consider any concurrent resolution on the
				budget that sets forth total Federal outlays for any fiscal year in excess of
				those set forth for that fiscal year in section 252A of the Balanced Budget and
				Emergency Deficit Control Act of
				1985.
						.
				(b)Conforming
			 amendmentSubsections (c)(2) and (d)(3) of section 904 of the
			 Congressional Budget Act of 1974 are each amended by striking and
			 312(c) and inserting 312(c), and 312(g).
				IIILegislative Line
			 Item Reduction Act of 2011
			301.Short
			 titleThis title may be cited
			 as the Legislative Line Item Reduction
			 Act of 2011.
			302.Legislative
			 line item reduction
				(a)In
			 generalTitle X of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking part C and
			 inserting the following:
					
						CLegislative Line
				Item Reduction
							1021.
								Expedited consideration of certain proposed
		  rescissions
								(a)Proposed
				RescissionsThe President may
				send a special message, at the time and in the manner provided in subsection
				(b), that proposes to rescind dollar amounts of discretionary budget authority
				and items of direct spending.
								(b)Transmittal of
				special message
									(1)Special
				message
										(A)In
				general
											(i)Four
				messagesThe President may transmit to Congress not to exceed 4
				special messages per calendar year, proposing to rescind dollar amounts of
				discretionary budget authority and items of direct spending.
											(ii)TimingSpecial
				messages may be transmitted under clause (i)—
												(I)with the
				President’s budget submitted pursuant to section 1105 of title 31, United
				States Code; and
												(II)3 other times as
				determined by the President.
												(iii)Limitations
												(I)In
				generalSpecial messages shall be submitted within 1 calendar
				year of the date of enactment of any dollar amount of discretionary budget
				authority or item of direct spending the President proposes to rescind pursuant
				to this title.
												(II)ResubmittalIf
				Congress rejects or does not complete action on a bill introduced under this
				title, the President may resubmit some or all of the dollar amounts of
				discretionary budget authority and items of direct spending in that bill in not
				more than 1 additional special message under this part or part B.
												(B)Contents of
				special messageEach special message shall specify, with respect
				to the dollar amount of discretionary budget authority or item of direct
				spending proposed to be rescinded—
											(i)the dollar amount
				of discretionary budget authority available and proposed for rescission from
				accounts, departments, or establishments of the government and the dollar
				amount of the reduction in outlays that would result from the enactment of such
				rescission of discretionary budget authority for the time periods set forth in
				subparagraph (A)(iii);
											(ii)the specific
				items of direct spending proposed for rescission and the dollar amounts of the
				reductions in budget authority and outlays or increases in receipts that would
				result from enactment of such rescission for the time periods set forth in
				subparagraph (A)(iii);
											(iii)the budgetary
				effects of proposals for rescission, estimated as of the date the President
				submits the special message, relative to the most recent levels calculated
				consistent with the methodology described in section 257 of the Balanced Budget
				and Emergency Deficit Control Act of 1985 and included with a budget submission
				under section 1105(a) of title 31, United States Code, for the time periods
				of—
												(I)the fiscal year in
				which the proposal is submitted; and
												(II)each of the 10
				following fiscal years beginning with the fiscal year after the fiscal year in
				which the proposal is submitted;
												(iv)any account,
				department, or establishment of the Government to which such dollar amount of
				discretionary budget authority or item of direct spending is available for
				obligation, and the specific project or governmental functions involved;
											(v)the reasons why
				such dollar amount of discretionary budget authority or item of direct spending
				should be rescinded;
											(vi)the estimated
				fiscal and economic impacts, of the proposed rescission;
											(vii)to the maximum
				extent practicable, all facts, circumstances, and considerations relating to or
				bearing upon the proposed rescission and the decision to effect the proposed
				rescission, and the estimated effect of the proposed rescission upon the
				objects, purposes, and programs for which the budget authority or items of
				direct spending are provided; and
											(viii)a draft bill
				that, if enacted, would rescind the budget authority and items of direct
				spending proposed to be rescinded in that special message.
											(2)Analysis by
				congressional budget office
										(A)In
				generalUpon the receipt of a special message under this section
				proposing to rescind dollar amounts of discretionary budget authority and items
				of direct spending the Director of the Congressional Budget Office shall
				prepare an estimate of the savings in budget authority or outlays resulting
				from such proposed rescission.
										(B)MethodologyThe
				estimates required by subparagraph (A) shall be made relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Control Act of
				1985 and included with a budget submission under section 1105(a) of title 31,
				United States Code, and transmitted to the chairmen of the Committees on the
				Budget of the House of Representatives and Senate.
										(3)Enactment of
				rescission bill
										(A)Deficit
				reductionAmounts of budget authority or items of direct spending
				that are rescinded pursuant to enactment of a bill as provided under this
				section shall be dedicated only to deficit reduction and shall not be used as
				an offset for other spending increases or revenue reductions.
										(B)Adjustment of
				budget targetsNot later than 5 days after the date of enactment
				of a rescission bill as provided under this section, the chairs of the
				Committees on the Budget of the Senate and the House of Representatives shall
				revise spending and revenue levels under section 311(a) of the Congressional
				Budget Act of 1974 and adjust the committee allocations under section 302(a) of
				the Congressional Budget Act of 1974 or any other adjustments as may be
				appropriate to reflect the rescission. The adjustments shall reflect the
				budgetary effects of such rescissions as estimated by the President pursuant to
				paragraph (1)(B)(iii). The appropriate committees shall report revised
				allocations pursuant to section 302(b) of the Congressional Budget Act of 1974.
				Notwithstanding any other provision of law, the revised allocations and
				aggregates shall be considered to have been made under a concurrent resolution
				on the budget agreed to under the Congressional Budget Act of 1974 and shall be
				enforced under the procedures of that Act.
										(C)Adjustments to
				capsAfter enactment of a rescission bill as provided under this
				section, the President shall revise applicable limits under the
				Maximizing America’s Prosperity Act of
				2011, as appropriate.
										(c)Procedures for
				expedited consideration
									(1)In
				general
										(A)IntroductionBefore
				the close of the second day of session of the Senate and the House of
				Representatives, respectively, after the date of receipt of a special message
				transmitted to Congress under subsection (b), the majority leader of each
				House, for himself, or minority leader of each House, for himself, or a Member
				of that House designated by that majority leader or minority leader shall
				introduce (by request) the President’s draft bill to rescind the amounts of
				budget authority or items of direct spending, as specified in the special
				message and the President’s draft bill. If the bill is not introduced as
				provided in the preceding sentence in either House, then, on the third day of
				session of that House after the date of receipt of that special message, any
				Member of that House may introduce the bill.
										(B)Referral and
				reporting
											(i)One
				committeeThe bill shall be referred by the presiding officer to
				the appropriate committee. The committee shall report the bill without any
				revision and with a favorable, an unfavorable, or without recommendation, not
				later than the fifth day of session of that House after the date of
				introduction of the bill in that House. If the committee fails to report the
				bill within that period, the committee shall be automatically discharged from
				consideration of the bill, and the bill shall be placed on the appropriate
				calendar.
											(ii)Multiple
				committees
												(I)ReferralsIf
				a bill contains provisions in the jurisdiction of more than 1 committee, the
				bill shall be jointly referred to the committees of jurisdiction and the
				Committee on the Budget.
												(II)Views of
				committeeAny committee, other than the Committee on the Budget,
				to which a bill is referred under this clause may submit a favorable, an
				unfavorable recommendation, without recommendation with respect to the bill to
				the Committee on the Budget prior to the reporting or discharge of the
				bill.
												(III)ReportingThe
				Committee on the Budget shall report the bill not later than the fifth day of
				session of that House after the date of introduction of the bill in that House,
				without any revision and with a favorable or unfavorable recommendation, or
				without recommendation, together with the recommendations of any committee to
				which the bill has been referred.
												(IV)DischargeIf
				the Committee on the Budget fails to report the bill within that period, the
				committee shall be automatically discharged from consideration of the bill, and
				the bill shall be placed on the appropriate calendar.
												(C)Final
				passageA vote on final passage of the bill shall be taken in the
				Senate and the House of Representatives on or before the close of the 10th day
				of session of that House after the date of the introduction of the bill in that
				House. If the bill is passed, the Clerk of the House of Representatives shall
				cause the bill to be transmitted to the Senate before the close of the next day
				of session of the House.
										(2)Consideration in
				the house of representatives
										(A)Motion to
				proceed to considerationA motion in the House of Representatives
				to proceed to the consideration of a bill under this subsection shall be highly
				privileged and not debatable. An amendment to the motion shall not be in order,
				nor shall it be in order to move to reconsider the vote by which the motion is
				agreed to or disagreed to.
										(B)Limits on
				debateDebate in the House of Representatives on a bill under
				this subsection shall not exceed 4 hours, which shall be divided equally
				between those favoring and those opposing the bill. A motion further to limit
				debate shall not be debatable. It shall not be in order to move to recommit a
				bill under this subsection or to move to reconsider the vote by which the bill
				is agreed to or disagreed to.
										(C)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a bill under this section
				shall be decided without debate.
										(D)Application of
				house rulesExcept to the extent specifically provided in this
				section, consideration of a bill under this section shall be governed by the
				Rules of the House of Representatives. It shall not be in order in the House of
				Representatives to consider any bill introduced pursuant to the provisions of
				this section under a suspension of the rules or under a special rule.
										(3)Consideration in
				the senate
										(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of a bill under this subsection in the Senate shall not be debatable. A motion
				to proceed to consideration of the bill may be made even though a previous
				motion to the same effect has been disagreed to. It shall not be in order to
				move to reconsider the vote by which the motion to proceed is agreed to or
				disagreed to.
										(B)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith, shall not exceed a
				total of 10 hours, equally divided and controlled in the usual form.
										(C)Debatable
				motions and appealsDebate in the Senate on any debatable motion
				or appeal in connection with a bill under this subsection shall be limited to
				not more than 1 hour from the time allotted for debate, to be equally divided
				and controlled in the usual form.
										(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
										(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
										(F)Consideration of
				the house bill
											(i)In
				generalIf the Senate has received the House companion bill to
				the bill introduced in the Senate prior to the vote required under paragraph
				(1)(C), then the Senate shall consider, and the vote under paragraph (1)(C)
				shall occur on, the House companion bill.
											(ii)Procedure after
				vote on senate billIf the Senate votes, pursuant to paragraph
				(1)(C), on the bill introduced in the Senate, the Senate bill shall be held
				pending receipt of the House message on the bill. Upon receipt of the House
				companion bill, the House bill shall be deemed to be considered, read for the
				third time, and the vote on passage of the Senate bill shall be considered to
				be the vote on the bill received from the House.
											(d)Amendments and
				divisions prohibited
									(1)In
				generalNo amendment to a bill considered under this section
				shall be in order in either the Senate or the House of Representatives.
									(2)No
				divisionIt shall not be in order to demand a division of the
				question in the House of Representatives (or in a Committee of the
				Whole).
									(3)No
				suspensionNo motion to suspend the application of this
				subsection shall be in order in the House of Representatives, nor shall it be
				in order in either the House of Representatives or the Senate to suspend the
				application of this subsection by unanimous consent.
									(e)Temporary
				presidential authority to withhold
									(1)AvailabilityThe
				President may not withhold any dollar amount of discretionary budget authority
				until the President transmits and Congress receives a special message pursuant
				to subsection (b). Upon receipt by Congress of a special message pursuant to
				subsection (b), the President may direct that any dollar amount of
				discretionary budget authority proposed to be rescinded in that special message
				shall be withheld from obligation for a period not to exceed 45 calendar days
				from the date of receipt by Congress.
									(2)Early
				availabilityThe President may make any dollar amount of
				discretionary budget authority withheld from obligation pursuant to paragraph
				(1) available at an earlier time if the President determines that continued
				withholding would not further the purposes of this title.
									(f)Temporary
				presidential authority to suspend
									(1)SuspendThe
				President may not suspend the execution of any item of direct spending until
				the President transmits and Congress receives a special message pursuant to
				subsection (b). Upon receipt by Congress of a special message, the President
				may suspend the execution of any item of direct spending proposed to be
				rescinded in that message for a period not to exceed 45 calendar days from the
				date of receipt by Congress.
									(2)Early
				availabilityThe President may terminate the suspension of any
				item of direct spending suspended pursuant to paragraph (1) at an earlier time
				if the President determines that continuation of the suspension would not
				further the purposes of this title.
									(g)DefinitionsIn
				this section:
									(1)Appropriation
				lawThe term appropriation law means any general or
				special appropriation Act, and any Act or joint resolution making supplemental,
				deficiency, or continuing appropriations.
									(2)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
									(3)Days of
				sessionThe term days of session means only those
				days on which both Houses of Congress are in session.
									(4)Dollar amount of
				discretionary budget authorityThe term dollar amount of
				discretionary budget authority means the dollar amount of budget
				authority and obligation limitations—
										(A)specified in an
				appropriation law, or the dollar amount of budget authority required to be
				allocated by a specific proviso in an appropriation law for which a specific
				dollar figure was not included;
										(B)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
										(C)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates obligations from or within accounts, programs,
				projects, or activities for which budget authority or an obligation limitation
				is provided in an appropriation law;
										(D)represented by the
				product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
										(E)represented by the
				product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates obligations from accounts, programs, projects, or activities for which
				dollar amount of discretionary budget authority or an obligation limitation is
				provided in an appropriation law.
										(5)Rescind or
				rescissionThe term rescind or
				rescission means—
										(A)in the case of a
				dollar amount of discretionary budget authority, to reduce or repeal a
				provision of law to prevent that budget authority or obligation limitation from
				having legal force or effect; and
										(B)in the case of
				direct spending, to repeal a provision of law in order to prevent the specific
				legal obligation of the United States from having legal force or effect.
										(6)Direct
				spendingThe term direct spending means budget
				authority provided by law (other than an appropriation law), mandatory spending
				provided in appropriation Acts, and entitlement authority.
									(7)Item of direct
				spendingThe term item of direct spending means any
				specific provision of law enacted after the effective date of the
				Legislative Line Item Reduction Act of
				2011 that is estimated to result in an increase in budget
				authority or outlays for direct spending relative to the most recent levels
				calculated consistent with the methodology described in section 257 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
				budget submission under section 1105(a) of title 31, United States Code, and,
				with respect to estimates made after that budget submission that are not
				included with it, estimates consistent with the economic and technical
				assumptions underlying the most recently submitted President’s budget.
									(8)Suspend the
				executionThe term suspend the execution means, with
				respect to an item of direct spending, to stop the carrying into effect of the
				specific provision of law that provides such
				benefit.
									.
				(b)Exercise of
			 rulemaking powersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
					(1)in subsection (a),
			 by striking and 1017 and inserting 1017, and
			 1021; and
					(2)in subsection (d),
			 by striking section 1017 and inserting sections 1017 and
			 1021.
					(c)Clerical
			 amendments
					(1)Short
			 titleSection 1(a) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by—
						(A)striking
			 Parts A and B before title X and inserting
			 Parts A, B, and C; and
						(B)striking the last
			 sentence and inserting at the end the following new sentence: Part C of
			 title X also may be cited as the Legislative Line Item Reduction Act of
			 2011.
						(2)Table of
			 contentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by deleting
			 the contents for part C of title X and inserting the following:
						
							
								Part C—Legislative Line Item Veto
								Sec. 1021. Expedited consideration of
				certain proposed
				rescissions.
							
							.
					(d)Effective date
			 and expiration
					(1)Effective
			 dateThe amendments made by this Act shall—
						(A)take effect on the
			 date of enactment of this Act; and
						(B)apply to any
			 dollar amount of discretionary budget authority, item of direct spending, or
			 targeted tax benefit provided in an Act enacted on or after September 1,
			 2011.
						(2)ExpirationThe
			 amendments made by this Act shall expire on December 31, 2015.
					IVPermanent
			 continuing resolution
			401.Automatic continuing
			 appropriations
				(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
					
						1311.Continuing
				appropriations
							(a)(1)If any regular
				appropriation bill for a fiscal year does not become law before the beginning
				of such fiscal year or a joint resolution making continuing appropriations is
				not in effect, there are appropriated, out of any money in the Treasury not
				otherwise appropriated, and out of applicable corporate or other revenues,
				receipts, and funds, such sums as may be necessary to continue any project or
				activity for which funds were provided in the preceding fiscal year—
									(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
									(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
									(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
									(A)90 percent of the rate of operations
				provided for in the regular appropriation Act providing for such project or
				activity for the preceding fiscal year;
									(B)in the absence of such an Act, 90
				percent of the rate of operations provided for such project or activity
				pursuant to a joint resolution making continuing appropriations for such
				preceding fiscal year;
									(C)90 percent of the rate of operations
				provided for in the regular appropriation bill as passed by the House of
				Representatives or the Senate for the fiscal year in question, except that the
				lower of these two versions shall be ignored for any project or activity for
				which there is a budget request if no funding is provided for that project or
				activity in either version; or
									(D)90 percent of the annualized rate of
				operations provided for in the most recently enacted joint resolution making
				continuing appropriations for part of that fiscal year or any funding levels
				established under the provisions of this Act.
									(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
									(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
									(B)the last day of such fiscal
				year.
									(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
							(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
							(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
							(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
								(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
								(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
								(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
								(1)Agriculture, Rural
				Development, Food and Drug Administration, and Related Agencies.
								(2)Commerce, Justice,
				Science, and Related Agencies.
								(3)Department of
				Defense.
								(4)Energy and Water
				Development.
								(5)Financial Services
				and General Government.
								(6)Department of
				Homeland Security.
								(7)Department of the
				Interior, Environment, and Related Agencies.
								(8)Departments of
				Labor, Health and Human Services, Education, and Related Agencies.
								(9)Legislative
				Branch.
								(10)Military
				Construction, Veterans’ Affairs, and Related Agencies.
								(11)Department of
				State, Foreign Operations, and Related Programs.
								(12)Transportation,
				Housing and Urban Development, and Related
				Agencies.
								.
				(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
					
						
							1311. Continuing
				appropriations.
						
						.
				VTransparency
			501.Inclusion in annual
			 social security account statement of estimated present value of taxes and
			 benefits for Social Security and Medicare and projected deficit as a percent of
			 lifetime earnings
				(a)In
			 generalSection 1143(a)(2) of
			 the Social Security Act (42 U.S.C. 1320b–13(a)(2)) is amended—
					(1)in subparagraph
			 (E), by striking benefits. and inserting
			 benefits;; and
					(2)by adding after
			 subparagraph (E) the following new subparagraphs:
						
							(F)an estimate, as determined by the
				Commissioner, in consultation with the Secretary of Health and Human Services,
				on the basis of available records of the Commissioner and projections based on
				reasonable assumptions, of—
								(i)the present value of potential lifetime
				aggregate employer, employee, and self-employment contributions of the eligible
				individual for old-age, survivors, and disability insurance (under title II)
				and for hospital insurance (under part A of title XVIII);
								(ii)the present value of potential
				lifetime premiums payable (under parts B and D of title XVIII); and
								(iii)the present value of potential
				lifetime aggregate retirement, disability, survivor, and auxiliary benefits
				payable on the eligible individual’s account under title II and per capita
				benefits payable under the Medicare program of title XVIII; and
								(G)an estimate, as determined by the
				Commissioner, in consultation with the Secretary of Health and Human Services,
				on the basis of available records of the Commissioner and projections based on
				reasonable assumptions, of the ratio (expressed as a percentage) of—
								(i)the sum of the projected deficit-financed
				benefits under the old-age, survivors, and disability insurance program with
				respect to the eligible individual and the projected deficit-financed benefits
				under part A of the Medicare program under title XVIII with respect to the
				eligible individual, to
								(ii)projected lifetime earnings of the
				eligible
				individual.
								.
					(b)DefinitionsSection
			 1143(a) of such Act (42 U.S.C. 1320b–13(a)) is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)For purposes of paragraph
				(2)(G)—
								(A)The term projected deficit-financed
				benefits means—
									(i)with respect to an eligible individual in
				connection with the old-age, survivors, and disability insurance program, the
				product of—
										(I)the
				benefits described in subparagraph (F)(ii) of such individual under such
				program, and
										(II)the
				ratio of future annual deficits, excluding interest, of the Federal Old-Age and
				Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
				over the eligible individual’s lifetime to future annual outlays from such
				Trust Funds over such lifetime; and
										(ii)with respect to an eligible individual in
				connection with the Medicare program under title XVIII, the product of—
										(I)the
				benefits for hospital insurance (under part A of title XVIII) described in
				subparagraph (F)(ii) of such individual under such program, and
										(II)the
				ratio of future annual deficits of the Federal Hospital Insurance Trust Fund
				over the eligible individual’s lifetime to future annual outlays from such
				Trust Fund over such lifetime.
										(B)The term projected lifetime
				earnings of the eligible individual means the present value of the
				potential total wages paid to, and self-employment income derived by, the
				eligible individual over the eligible individual’s lifetime, as determined
				without regard to the contribution and benefit base under section
				230.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to annual statements issued after 2012.
				VIDebt
			 impact
			601.CBO spending
			 and revenue estimatesParagraph (1) of section 402 the
			 Congressional Budget Act of 1974 is amended by inserting after the comma the
			 following: and of the effect on interest and on the Federal
			 debt,.
			VIIFederal
			 sunset
			701.Short
			 titleThis title may be cited
			 as the Federal Sunset Act of
			 2011.
			702.Review and
			 abolishment of Federal agencies
				(a)Schedule for
			 reviewNot later than one year after the date of the enactment of
			 this title, the Federal Agency Sunset Commission established under section 703
			 shall submit to Congress a schedule for review by the Commission of each agency
			 that lists the date of abolishment for each agency. Such date of abolishment
			 shall occur at least once every 12 years (or less, if determined appropriate by
			 Congress).
				(b)Review of
			 agencies performing related functionsIn determining the schedule
			 for review of agencies under subsection (a), the Commission shall provide that
			 agencies that perform similar or related functions be reviewed concurrently to
			 promote efficiency and consolidation.
				(c)Abolishment of
			 agencies
					(1)In
			 generalEach agency shall be
			 reviewed and abolished according to the schedule created pursuant to this
			 section and approved under section 709, unless the agency is reauthorized by
			 the Congress.
					(2)ExtensionThe
			 date of abolishment for an agency may be extended for an additional two years
			 if the Congress enacts legislation extending such date by a vote of a
			 supermajority of the House of Representatives and the Senate.
					703.Establishment of
			 Commission
				(a)EstablishmentThere
			 is established a commission to be known as the Federal Agency Sunset
			 Commission.
				(b)CompositionThe
			 Commission shall be composed of 12 members (in this title referred to as the
			 members) who shall be appointed as follows:
					(1)Six members shall
			 be appointed by the Speaker of the House of Representatives, one of whom may
			 include the Speaker of the House of Representatives, with minority members
			 appointed with the consent of the minority leader of the House of
			 Representatives.
					(2)Six members shall be appointed by the
			 majority leader of the Senate, one of whom may include the majority leader of
			 the Senate, with minority members appointed with the consent of the minority
			 leader of the Senate.
					(c)Qualifications
			 of members
					(1)In
			 general
						(A)Appointed by the
			 Speaker of the House of RepresentativesOf the members appointed under subsection
			 (b)(1), four shall be members of the House of Representatives (not more than
			 two of whom may be of the same political party), and two shall be an individual
			 described in subparagraph (C).
						(B)Appointed by the
			 majority leader of the SenateOf the members appointed under subsection
			 (b)(2), four shall be members of the Senate (not more than two of whom may be
			 of the same political party) and two shall be an individual described in
			 subparagraph (C).
						(C)Individual
			 describedAn individual under this subparagraph is an
			 individual—
							(i)who
			 is not a member of Congress; and
							(ii)with expertise in
			 the operation and administration of Government programs.
							(2)Continuation of
			 membershipIf a member was appointed to the Commission as a
			 Member of Congress and the member ceases to be a Member of Congress, that
			 member shall cease to be a member of the Commission. The validity of any action
			 of the Commission shall not be affected as a result of a member becoming
			 ineligible to serve as a member for the reasons described in this
			 paragraph.
					(d)Initial
			 appointmentsAll initial appointments to the Commission shall be
			 made not later than 90 days after the date of the enactment of this Act.
				(e)Chairman; vice
			 Chairman
					(1)Initial
			 ChairmanAn individual shall be designated by the Speaker of the
			 House of Representatives from among the members initially appointed under
			 subsection (b)(1) to serve as chairman of the Commission for a period of two
			 years.
					(2)Initial
			 vice-chairmanAn individual shall be designated by the majority
			 leader of the Senate from among the individuals initially appointed under
			 subsection (b)(2) to serve as vice-chairman of the Commission for a period of
			 two years.
					(3)Alternate
			 appointments of chairmen and vice-chairmenFollowing the
			 termination of the 2-year period described in paragraphs (1) and (2), the
			 Speaker and the majority leader shall alternate every two years in appointing
			 the chairman and vice-chairman of the Commission.
					(f)Terms of
			 members
					(1)In
			 generalEach member appointed to the Commission shall serve for a
			 term of six years, except that, of the members first appointed under paragraphs
			 (1) and (2) of subsection (b), two members shall be appointed to serve a term
			 of three years under each such paragraph.
					(2)Term
			 limit
						(A)Member of
			 CongressA member of the
			 Commission who is a member of Congress and who serves more than three years of
			 a term may not be appointed to another term as a member.
						(B)Not a member of
			 CongressA member of the
			 Commission who is not a member of Congress and who serves as a member of the
			 Commission for more than 56 months may not be appointed to another term as a
			 member.
						(3)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A member
			 may serve after the expiration of that member’s term until a successor has
			 taken office. A vacancy in the Commission shall be filled in the manner in
			 which the original appointment was made.
					(g)Powers of
			 Commission
					(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 title, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers appropriate.
			 The Commission may administer oaths to witnesses appearing before it.
					(2)Obtaining
			 informationThe Commission may secure directly from any agency
			 information necessary to enable it to carry out its duties under this title.
			 Upon request of the Chairman, the head of that agency shall furnish that
			 information to the Commission in a full and timely manner.
					(3)Subpoena
			 power
						(A)Authority to
			 issue subpoenaThe Commission
			 may issue a subpoena to require the attendance and testimony of witnesses and
			 the production of evidence relating to any matter under investigation by the
			 Commission.
						(B)Compliance with
			 subpoenaIf a person refuses to obey an order or subpoena of the
			 Commission that is issued in connection with a Commission proceeding, the
			 Commission may apply to the United States district court in the judicial
			 district in which the proceeding is held for an order requiring the person to
			 comply with the subpoena or order.
						(4)ImmunityThe
			 Commission is an agency of the United States for purposes of part V of title
			 18, United States Code (relating to immunity of witnesses).
					(5)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for services without regard to
			 section 6101 of title 41, United States Code (relating to advertising
			 requirement for Federal Government purchases and sales).
					(h)Commission
			 procedures
					(1)MeetingsThe
			 Commission shall meet at the call of the Chairman.
					(2)QuorumSeven
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
					(3)VotingThe schedule for review submitted pursuant
			 to section 702(a) and the report and draft of legislation submitted pursuant to
			 section 704 shall have the approval of not less than 7 of the 12 members of the
			 Commission.
					(i)Personnel
			 matters
					(1)CompensationMembers
			 shall not be paid by reason of their service as members.
					(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
					(3)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairman. The
			 Director shall be paid at a rate not to exceed the maximum rate of basic pay
			 for GS–15 of the General Schedule.
					(4)StaffThe
			 Director may appoint and fix the pay of additional personnel as the Director
			 considers appropriate.
					(5)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
					(j)Other
			 administrative matters
					(1)Postal and
			 printing servicesThe Commission may use the United States mails
			 and obtain printing and binding services in the same manner and under the same
			 conditions as other agencies.
					(2)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its duties under this title.
					(3)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
					(k)Sunset of
			 CommissionThe Commission shall terminate on December 31, 2036,
			 unless reauthorized by Congress.
				704.Review of efficiency
			 and need for Federal agencies
				(a)In
			 generalThe Commission shall review the efficiency and public
			 need for each agency in accordance with the criteria described in section
			 705.
				(b)Recommendations;
			 report to CongressThe Commission shall submit to Congress and
			 the President not later than September 1 of each year a report
			 containing—
					(1)an analysis of the
			 efficiency of operation and public need for each agency to be reviewed in the
			 year in which the report is submitted pursuant to the schedule submitted to
			 Congress under section 702;
					(2)recommendations on
			 whether each such agency should be abolished or reorganized;
					(3)recommendations on
			 whether the functions of any other agencies should be consolidated,
			 transferred, or reorganized in an agency to be reviewed in the year in which
			 the report is submitted pursuant to the schedule submitted to Congress under
			 section 702; and
					(4)recommendations
			 for administrative and legislative action with respect to each such agency, but
			 not including recommendations for appropriation levels.
					(c)Draft
			 legislationThe Commission shall submit to Congress and the
			 President not later than September 1 of each year a draft of legislation to
			 carry out the recommendations of the Commission under subsection (b).
				(d)Information
			 gatheringThe Commission shall—
					(1)conduct public
			 hearings on the abolishment of each agency reviewed under subsection
			 (b);
					(2)provide an
			 opportunity for public comment on the abolishment of each such agency;
					(3)require the agency
			 to provide information to the Commission as appropriate; and
					(4)consult with the
			 General Accountability Office, the Office of Management and Budget, the
			 Comptroller General, and the chairman and ranking minority members of the
			 committees of Congress with oversight responsibility for the agency being
			 reviewed regarding the operation of the agency.
					(e)Use of program
			 inventoryThe Commission shall use the program inventory prepared
			 under section 709 in reviewing the efficiency and public need for each agency
			 under subsection (a).
				705.Criteria for
			 reviewThe Commission shall
			 evaluate the efficiency and public need for each agency pursuant to section 704
			 using the following criteria:
				(1)The effectiveness,
			 and the efficiency of the operation of, the programs carried out by each such
			 agency.
				(2)Whether the
			 programs carried out by the agency are cost-effective.
				(3)Whether the agency
			 has acted outside the scope of its original authority, and whether the original
			 objectives of the agency have been achieved.
				(4)Whether less
			 restrictive or alternative methods exist to carry out the functions of the
			 agency.
				(5)The extent to
			 which the jurisdiction of, and the programs administered by, the agency
			 duplicate or conflict with the jurisdiction and programs of other
			 agencies.
				(6)The potential
			 benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies, and the potential for consolidating
			 such programs.
				(7)The number and
			 types of beneficiaries or persons served by programs carried out by the
			 agency.
				(8)The extent to
			 which any trends, developments, and emerging conditions that are likely to
			 affect the future nature and extent of the problems or needs that the programs
			 carried out by the agency are intended to address.
				(9)The extent to which the agency has complied
			 with the applicable provisions contained in the sections 1115, 1116, 1117,
			 1120, 1121, 1122, 1123, 1124, 1125, and the first 9703 of title 31, United
			 States Code, section 306 of title 5, United States Code, and chapter 28 of
			 title 39, United States Code.
				(10)The promptness
			 and effectiveness with which the agency seeks public input and input from State
			 and local governments on the efficiency and effectiveness of the performance of
			 the functions of the agency.
				(11)Whether the
			 agency has worked to enact changes in the law that are intended to benefit the
			 public as a whole rather than the specific business, institution, or
			 individuals that the agency regulates.
				(12)The extent to
			 which the agency has encouraged participation by the public as a whole in
			 making its rules and decisions rather than encouraging participation solely by
			 those it regulates.
				(13)The extent to
			 which the public participation in rulemaking and decisionmaking of the agency
			 has resulted in rules and decisions compatible with the objectives of the
			 agency.
				(14)The extent to
			 which the agency complies with equal employment opportunity requirements
			 regarding equal employment opportunity.
				(15)The extent of the
			 regulatory, privacy, and paperwork impacts of the programs carried out by the
			 agency.
				(16)The extent to
			 which the agency has coordinated with State and local governments in performing
			 the functions of the agency.
				(17)The potential
			 effects of abolishing the agency on State and local governments.
				(18)The extent to
			 which changes are necessary in the authorizing statutes of the agency in order
			 that the functions of the agency can be performed in the most efficient and
			 effective manner.
				706.Oversight by
			 Commission
				(a)Monitoring of
			 implementation of recommendationsThe Commission shall monitor
			 implementation of laws enacting provisions that incorporate recommendations of
			 the Commission with respect to abolishment or reorganization of
			 agencies.
				(b)Monitoring of
			 other relevant legislation
					(1)In
			 generalThe Commission shall review and report to Congress on all
			 legislation introduced in either house of Congress that would establish—
						(A)a new agency;
			 or
						(B)a new program to
			 be carried out by an existing agency.
						(2)Report to
			 CongressThe Commission shall include in each report submitted to
			 Congress under paragraph (1) an analysis of whether—
						(A)the functions of
			 the proposed agency or program could be carried out by one or more existing
			 agencies;
						(B)the functions of
			 the proposed agency or program could be carried out in a less restrictive
			 manner than the manner proposed in the legislation; and
						(C)the legislation
			 provides for public input regarding the performance of functions by the
			 proposed agency or program.
						707.Disposition of
			 agency affairsThe President,
			 in consultation with the head of an agency determined to be abolished pursuant
			 to section 702(c), may take such action as may be necessary to wind down the
			 operation of such agency during the two-year period following the date of
			 abolishment for each such agency.
			708.Program
			 inventory
				(a)PreparationThe
			 Comptroller General and the Director of the Congressional Budget Office, in
			 cooperation with the Director of the Congressional Research Service, shall
			 prepare an inventory of Federal programs (in this title referred to as the
			 program inventory) within each agency.
				(b)PurposeThe
			 purpose of the program inventory is to advise and assist the Congress and the
			 Commission in carrying out the requirements of this title. Such inventory shall
			 not in any way bind the committees of the Senate or the House of
			 Representatives with respect to their responsibilities under this title and
			 shall not infringe on the legislative and oversight responsibilities of such
			 committees. The Comptroller General shall compile and maintain the inventory
			 and the Director of the Congressional Budget Office shall provide budgetary
			 information for inclusion in the inventory.
				(c)Inventory
			 contentThe program inventory shall set forth for each program
			 each of the following matters:
					(1)The specific
			 provision or provisions of law authorizing the program.
					(2)The committees of
			 the Senate and the House of Representatives which have legislative or oversight
			 jurisdiction over the program.
					(3)A
			 brief statement of the purpose or purposes to be achieved by the
			 program.
					(4)The committees
			 which have jurisdiction over legislation providing new budget authority for the
			 program, including the appropriate subcommittees of the Committees on
			 Appropriations of the Senate and the House of Representatives.
					(5)The agency and, if
			 applicable, the subdivision thereof responsible for administering the
			 program.
					(6)The grants-in-aid,
			 if any, provided by such program to State and local governments.
					(7)The next
			 reauthorization date for the program.
					(8)A
			 unique identification number which links the program and functional category
			 structure.
					(9)The year in which
			 the program was originally established and, where applicable, the year in which
			 the program expires.
					(10)Where applicable,
			 the year in which new budget authority for the program was last authorized and
			 the year in which current authorizations of new budget authority expire.
					(11)Any other information the Commission
			 determines to be necessary.
					(d)Budget
			 authorityThe report also shall set forth for each program
			 whether the new budget authority provided for such program is—
					(1)authorized for a
			 definite period of time;
					(2)authorized in a
			 specific dollar amount but without limit of time;
					(3)authorized without
			 limit of time or dollar amounts;
					(4)not specifically
			 authorized; or
					(5)permanently
			 provided,
					as
			 determined by the Director of the Congressional Budget Office.(e)CBO
			 informationFor each program or group of programs, the program
			 inventory also shall include information prepared by the Director of the
			 Congressional Budget Office indicating each of the following matters:
					(1)The amounts of new
			 budget authority authorized and provided for the program for each of the
			 preceding four fiscal years and, where applicable, the four succeeding fiscal
			 years.
					(2)The functional and
			 subfunctional category in which the program is presently classified and was
			 classified under the fiscal year 2012 budget.
					(3)The identification
			 code and title of the appropriation account in which budget authority is
			 provided for the program.
					(f)Mutual exchange
			 of informationThe General Accountability Office, the
			 Congressional Research Service, and the Congressional Budget Office shall
			 permit the mutual exchange of available information in their possession which
			 would aid in the compilation of the program inventory.
				(g)Assistance by
			 Executive branchThe Office of Management and Budget and the
			 agencies (and the subdivisions thereof) shall, to the extent necessary and
			 possible, provide the General Accountability Office with assistance requested
			 by the Comptroller General in the compilation of the program inventory.
				709.Expedited
			 consideration of schedule for review
				(a)Introduction and
			 committee consideration
					(1)IntroductionThe Commission schedule for review bill
			 shall be introduced in the Senate by the majority leader, or the majority
			 leader’s designee, and in the House of Representatives, by the Speaker, or the
			 Speaker’s designee. Upon such introduction, the Commission schedule for review
			 bill shall be referred to the appropriate committees of Congress under
			 paragraph (2). If the Commission schedule for review bill is not introduced in
			 accordance with the preceding sentence, then any member of Congress may
			 introduce such bill in their respective House of Congress beginning on the date
			 that is the 5th calendar day that such House is in session following the date
			 of the submission of such aggregate legislative language provisions.
					(2)Committee
			 consideration
						(A)ReferralA Commission schedule for review bill
			 introduced under paragraph (1) shall be referred to any appropriate committee
			 of jurisdiction in the Senate and the House of Representatives. A committee to
			 which a Commission schedule for review bill is referred under this paragraph
			 may review and comment on such bill, may report such bill to the respective
			 House, and may not amend such bill.
						(B)ReportingNot later than 30 calendar days after the
			 introduction of the Commission schedule for review bill, each Committee of
			 Congress to which the Commission schedule for review bill was referred shall
			 report the bill.
						(C)Discharge of
			 CommitteeIf a committee to
			 which is referred a Commission schedule for review bill has not reported such
			 bill at the end of 30 calendar days after its introduction or at the end of the
			 first day after there has been reported to the House involved a Commission
			 schedule for review bill, whichever is earlier, such committee shall be deemed
			 to be discharged from further consideration of such bill, and such bill shall
			 be placed on the appropriate calendar of the House involved.
						(b)Expedited
			 Procedure
					(1)Consideration
						(A)In
			 generalNot later than 5
			 calendar days after the date on which a committee has reported a Commission
			 schedule for review bill or been discharged from consideration of a Commission
			 schedule for review bill, the majority leader of the Senate, or the majority
			 leader’s designee, or the Speaker of the House of Representatives, or the
			 Speaker’s designee, shall move to proceed to the consideration of the
			 Commission schedule for review bill. It shall also be in order for any member
			 of the Senate or the House of Representatives, respectively, to move to proceed
			 to the consideration of the Commission schedule for review bill at any time
			 after the conclusion of such 5-day period.
						(B)Motion to
			 proceedA motion to proceed
			 to the consideration of a Commission schedule for review bill is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment or to a motion to
			 postpone consideration of the Commission schedule for review bill. If the
			 motion to proceed is agreed to, the Senate or the House of Representatives, as
			 the case may be, shall immediately proceed to consideration of the Commission
			 schedule for review bill without intervening motion, order, or other business,
			 and the Commission schedule for review bill shall remain the unfinished
			 business of the Senate or the House of Representatives, as the case may be,
			 until disposed of.
						(C)Limited
			 debateDebate on the
			 Commission schedule for review bill and on all debatable motions and appeals in
			 connection therewith shall be limited to not more than 10 hours, which shall be
			 divided equally between those favoring and those opposing the Commission
			 schedule for review bill. A motion further to limit debate on the Commission
			 schedule for review bill is in order and is not debatable. All time used for
			 consideration of the Commission schedule for review bill, including time used
			 for quorum calls (except quorum calls immediately preceding a vote) and voting,
			 shall come from the 10 hours of debate.
						(D)AmendmentsNo amendment to the Commission schedule for
			 review bill shall be in order in the Senate and the House of
			 Representatives.
						(E)Vote on final
			 passageImmediately following
			 the conclusion of the debate on the Commission schedule for review bill, the
			 vote on final passage of the Commission schedule for review bill shall
			 occur.
						(F)Other motions
			 not in orderA motion to
			 postpone consideration of the Commission schedule for review bill, a motion to
			 proceed to the consideration of other business, or a motion to recommit the
			 Commission schedule for review bill is not in order. A motion to reconsider the
			 vote by which the Commission schedule for review bill is agreed to or not
			 agreed to is not in order.
						(2)Consideration by
			 other HouseIf, before the
			 passage by one House of the Commission schedule for review bill that was
			 introduced in such House, such House receives from the other House a Commission
			 schedule for review bill as passed by such other House—
						(A)the Commission schedule for review bill of
			 the other House shall not be referred to a committee and may only be considered
			 for final passage in the House that receives it under subparagraph (C);
						(B)the procedure in the House in receipt of
			 the Commission schedule for review bill of the other House, shall be the same
			 as if no Commission schedule for review bill had been received from the other
			 House; and
						(C)notwithstanding subparagraph (B), the vote
			 on final passage shall be on the Commission schedule for review bill of the
			 other House.
						(3)DispositionUpon disposition of a Commission schedule
			 for review bill that is received by one House from the other House, it shall no
			 longer be in order to consider the Commission schedule for review bill that was
			 introduced in the receiving House.
					(c)Rules of the
			 Senate and the House of RepresentativesThis section is
			 enacted—
					(1)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a Commission
			 schedule for review bill, and it supersedes other rules only to the extent that
			 it is inconsistent with such rules; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					710.DefinitionsIn this title:
				(1)AgencyThe
			 term agency has the meaning given the term Executive agency in
			 section 105 of title 5, United States Code, except that such term includes an
			 advisory committee as that term is defined in section 3 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.).
				(2)Calendar
			 dayThe term calendar
			 day means a calendar day other than one on which either House is not in
			 session because of an adjournment of more than 3 days to a date certain.
				(3)CommissionThe term Commission means the
			 Federal Agency Sunset Commission established under section 703.
				(4)Commission
			 schedule for review billThe
			 term Commission schedule for review bill means only a bill that is
			 introduced as provided under section 709, and contains the schedule for review
			 submitted pursuant to section 702(a), without modification.
				(5)SupermajorityThe
			 term supermajority means an affirmative vote of two-thirds of the
			 Members, duly chosen and sworn.
				711.Offset of
			 amounts appropriatedAmounts
			 appropriated to carry out this title shall be offset by a reduction in amounts
			 appropriated to carry out programs of other agencies.
			VIIISeverability
			801.SeverabilityIn the event that any provision of this Act
			 shall, for any reason, be held to be invalid or unenforceable in any respect,
			 such invalidity or unenforceability shall not affect any other provision of
			 this Act, and this Act shall be construed as if the invalid or unenforceable
			 provision had never been included in this Act.
			
